Citation Nr: 1235152	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-39 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, claimed only as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Ted Sumner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1966 to August 1969, and from July 1972 to May 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2011 Travel Board hearing before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript is associated with the claims folder.  At the hearing, the Veteran specified that he did not wish to claim service connection for a bilateral hip disorder on a direct basis, but only as secondary to his service-connected back disability; thus, the issue on appeal has been limited by the Veteran to a secondary service connection theory, and has been characterized as it appears on the title page of this decision.  The appeal is REMANDED to the RO.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service or with another service-connected disability; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the factor of relationship of current disability to service, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a VA examination with regard to his claim for service connection for a bilateral hip disorder (secondary to service-connected lumbar spine disability), to assist in determining if any current hip disorders were caused or aggravated by a service-connected disability.

The Veteran contends that he has a current bilateral hip disorder, characterized solely by pain, and that the bilateral hip disorder was caused or aggravated by his service-connected back disability.  Specifically, at the December 2011 Board personal hearing, he testified that, because of his back condition, his gait has been altered for the past 15 to 20 years, in that he leans to the right, and this has caused bilateral hip pain.  

The Veteran has service connection for a number of orthopedic disabilities.  Service connection has been granted for lumbar spine degenerative disc disease (DDD) with muscle strain, effective from February 14, 2007; cervical spine DDD with muscle strain, effective from February 14, 2007; right deltoid hypoesthesia (C5) (associated with cervical spine DDD), effective from October 14, 2009; left shoulder degenerative joint disease (DJD) with impingement and rotator cuff tendinopathy, effective from February 14, 2007; right shoulder DJD with impingement and rotator cuff tendinopathy, effective from January 14, 2007; right ankle strain with degenerative changes and history of fracture, effective from February 14, 2007; right hip and buttock radiculopathy (associated with lumbar spine DDD), effective from October 14, 2009; and left upper extremity radiculopathy (associated with cervical spine DDD), effective from October 14, 2009.  

Private treatment records document complaints of hip pain in June 2002, when the Veteran reported pain over multiple joints, including the fingers, elbows, hips, and knees.  His treating physician assessed joint pain of unclear etiology.  

The Veteran injured his left hip in July 2004 when he fell while getting out of his pick-up truck and landed on the left hip on the concrete floor of his garage.  On physical examination, there was pain to palpation just behind the greater trochanter on the left, and some pain with internal rotation.  The Veteran had full extension, but pain with flexion, and stopped before full flexion.  An X-ray study of the left hip was negative, and the doctor assessed left hip pain.  

The Veteran injured his left hip again in June 2009, when he fell eight feet off of a pull-down ladder leading to the attic and landed on his left hip, shoulder, and chest wall.  Range of motion of the hip was limited secondary to pain, and an X-ray study showed mild bilateral symmetric degenerative disease of the hips.  

The Veteran has not been afforded a VA examination with regard to the issue of whether his bilateral hip disorder has been caused or aggravated by his service-connected back disability.  The Board finds that an examination is necessary to make a determination on the claim.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to address the question of whether any current hip disorder was caused or aggravated by any service-connected disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should first identify by diagnosis any and all current hip disabilities. 

b.  Next, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current hip disorder(s) was/were caused by any of the Veteran's service-connected disabilities.  The examiner should specifically address the Veteran's contention that his altered gait resulting from his back disability has caused his bilateral hip disorder.      

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  The examiner shoulder offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current hip disorder has been aggravated (permanently worsened in severity) by any of the Veteran's service-connected disabilities.  The examiner should again specifically discuss the Veteran's contention that his altered gait resulting from his back disability causes hip pain.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examiner opines that the Veteran's hip disorder was aggravated (permanently worsened in severity) by any of his service-connected disabilities, the examiner should attempt to identify the baseline level of severity of the hip disorder before the onset of aggravation.  

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's hip disorder.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


